DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0124893).
	In regard to claim 1, Wang et al. teach a detection device comprising: a substrate (element 12); a plurality of photodiodes provided to the substrate and arranged in a first direction (elements 16); a plurality of lenses provided so as to overlap the photodiodes (elements 30 and 32); and a light-blocking layer provided between the photodiodes and the lenses and having a plurality of openings, wherein more than one of the openings is provided in each of regions overlapping the respective photodiodes elements 24 and 18), and an arrangement direction of the openings in each of the regions overlapping the respective photodiodes is at an angle to the first direction (fig. 2).
	In regard to claim 2, Wang et al. teach wherein the lenses are provided so as to overlap the openings, and an arrangement direction of the lenses in each of the regions overlapping the respective photodiodes is at an angle to the first direction (see bottom of paragraph 25. The lenses line up directly over the openings).
	In regard to claim 3, Wang et al. teach wherein, the photodiodes comprises a first photodiode and a second photodiode adjacent to each other in the first direction (elements 14 and 16), and an arrangement direction of the openings in a region overlapping the first photodiode is parallel to an arrangement direction of the openings in a region overlapping the second photodiode (figs. 5 and 6).
	In regard to claim 4, Wang et al. teach wherein, the photodiodes comprises a first photodiode and a second photodiode adjacent to each other in the first direction, and an arrangement direction of the openings in a region overlapping the first photodiode intersects an arrangement direction of the openings in a region overlapping the second photodiode.
	In regard to claim 6, Wang et al. teach wherein in each of the regions overlapping the respective photodiodes, a diameter of at least one of the openings differs from those of the other openings (paragraph 36, the center microlens is smaller than the peripheral micolenses. The opening corresponds to the size of the lens).
	In regard to claim 11, Wang et al. teach a detection device comprising: a substrate (element 12); a plurality of photodiodes provided to the substrate and arranged in a first direction (elements 16); a plurality of lenses provided so as to overlap the photodiodes (elements 30 and 32); and a light-blocking layer provided between the photodiodes and the lenses and having a plurality of openings, wherein more than one of the openings are provided in each of regions overlapping the respective photodiodes (openings 28), and at least one of the openings in each of the regions overlapping the respective photodiodes has a diameter that differs from those of the other openings therein (paragraph 36).
	In regard to claim 14, Wang et al. teach a substrate (element 12); a plurality of photodiodes provided to the substrate and arranged in a first direction (elements 16); a plurality of lenses provided so as to overlap the photodiodes (elements 30 and 32); and a light-blocking layer (element 20) provided between the photodiodes and the lenses and having a plurality of openings, wherein in each of regions overlapping the respective photodiodes, more than one of the openings and more than one of the lenses are provided, and the number of the openings differs from that of the lenses (fig. 3, there are 2 openings in layer 0 for at least 3 lenses).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Yamamoto (US 2015/0187980).
	In regard to claim 5, Wang et al. teach all the elements of claim 5 except wherein, the photodiodes are arranged in a second direction intersecting the first direction and further comprises: a third photodiode adjacent to the first photodiode in the second direction intersecting the first direction; and a fourth photodiode adjacent to the third photodiode in the first direction, and the arrangement directions of the openings in the regions overlapping the first to the fourth photodiodes are set to be orthogonal to one another (Wang only explicitly shows two photodiodes not an array).
	Yamamoto teaches wherein, the photodiodes are arranged in a second direction intersecting the first direction and further comprises: a third photodiode adjacent to the first photodiode in the second direction intersecting the first direction; and a fourth photodiode adjacent to the third photodiode in the first direction, and the arrangement directions of the openings in the regions overlapping the first to the fourth photodiodes are set to be orthogonal to one another (fig. 2, Yamamoto shows an array of lenses and photodiodes in two dimensions. The photodiodes are adjacent in both the x and y directions).
	The two are analogous art because they both deal with the same field of invention of biometric detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Wang et al. with the photodiode array of Yamamoto. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Wang et al. with the photodiode array of Yamamoto because the larger area for detection will yield more accurate results.
In regard to claims 10, 13 and 16, Wang et al. teach all the elements of claim 10 except a scan line provided on the substrate, and extending in the first direction so as to correspond to the photodiodes, wherein the arrangement direction of the openings in each of the regions overlapping the respective photodiodes is at an angle to the direction in which the scan line extends.
Yamamoto teaches a scan line provided on the substrate, and extending in the first direction so as to correspond to the photodiodes, wherein the arrangement direction of the openings in each of the regions overlapping the respective photodiodes is at an angle to the direction in which the scan line extends (figs. 1 and 3. The scan lines are from left to right on fig. 3. Fig. 2 shows an array of photodiodes).
The two are analogous art because they both deal with the same field of invention of biometric detection.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Wang et al. with the scan liens of Yamamoto. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Wang et al. with the scan lines of Yamamoto because the scan lines would allow individual photodiodes to be activated and provide for more accurate detection.
Allowable Subject Matter
Claims 7-9, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claims 7 and 8, Wang et al. teach an opening for each lens; therefore, in the light-blocking layer the number of openings cannot be different than the number of lenses.
In regard to claims 9, 12 and 15, Wang et al. fail to teach partial photodiodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623